                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                             CASE NO. 3:20-cv-00311-GCM

CAROLYN “QUINCY” FOIL WHITE,                  )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )      PROTECTIVE ORDER
                                              )
CENTRAL PIEDMONT COMMUNITY                    )
COLLEGE,                                      )
                                              )
                Defendant.                    )

______________________________________________________________________________

       It is hereby ORDERED by the Court that the following restrictions and procedures shall

apply to certain information, documents and excerpts from documents supplied by the parties to

each other in response to initial disclosures, discovery requests or subpoenas, deposition testimony

and exhibits:

       1.       Counsel for any party may designate any document or information contained in a

document as confidential if counsel determines, in good faith, that such designation is necessary

to protect the interests of the client. Information and documents designated by a party as

confidential will be labeled “CONFIDENTIAL – PRODUCED PURSUANT TO PROTECTIVE

ORDER.” “Confidential” information or documents may be referred to collectively as

“confidential information.”

       2.       As provided by N.C. Gen. Stat. § 126-22, and in accordance with the limitations set

forth therein, Defendant Central Piedmont Community College may disclose employee personnel

records and information to the plaintiff and his counsel, in this case. All such records and

information shall be subject to this Protective Order and considered confidential information.




         Case 3:20-cv-00311-GCM Document 11 Filed 02/02/21 Page 1 of 5
         3.      Unless otherwise ordered by the Court, or otherwise provided for herein, the

confidential information disclosed will be held and used by the person receiving such information

solely for use in connection with the above-captioned action.

         4.       In the event a party challenges another party’s confidential designation, counsel

shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may thereafter seek resolution by the Court. Nothing in this Protective Order

constitutes an admission by any party that confidential information disclosed in this case is relevant

or admissible. Each party specifically reserves the right to object to the use or admissibility of all

confidential information disclosed, in accordance with applicable law.

         5.       Information or documents designated as “Confidential” shall not be disclosed to

any person, except:

                 a.     The requesting party and counsel;

                 b.     Employees of such counsel assigned to and necessary to assist in the

         litigation;

                 c.     Consultants or experts to the extent deemed necessary by counsel;

                 d.     Any person from whom testimony is taken or is to be taken, except that such

         a person may only be shown confidential information during and in preparation for his/her

         testimony and may not retain the confidential information; and

                 e.     The Court or the jury at trial or as exhibits to motions.

         6.      Prior to disclosing or displaying the confidential information to any person, counsel

shall:

                 a.     Inform the person of the confidential nature of the information or

         documents; and




                                       2
           Case 3:20-cv-00311-GCM Document 11 Filed 02/02/21 Page 2 of 5
               b.      Inform the person that this Court has enjoined the use of the information or

       documents by him/her for any purpose other than this litigation and has enjoined the

       disclosure of that information or documents to any other person.

       7.      The confidential information may be displayed to and discussed with the persons

identified in Paragraph 5(c) and (d) only on the condition that prior to any such display or

discussion, each such person shall be asked to sign an agreement to be bound by this Order in the

form attached as Exhibit A. In the event such person refuses to sign an agreement in the form

attached as Exhibit A, the party desiring to disclose the confidential information may seek

appropriate relief from this Court.

       8.      For the purpose of Paragraphs 5(d) and (e) it is understood by the parties that any

documents which become part of an official judicial proceeding or which are filed with the Court

are public documents, and that such documents can and will be sealed by the Court only upon

motion and in accordance with applicable law. This Protective Order does not provide for the

automatic sealing of such documents.

       9.      At the conclusion of litigation, the confidential information and any copies thereof

shall be promptly (and in no event later than thirty (30) days after entry of a final judgment no

longer subject to further appeal) returned to the producing party or certified as destroyed.

       10.     In the event that information designated as “Confidential” is disclosed to someone

not authorized to receive such information under this Order, or if a person so authorized breaches

any of his obligations under this Order, counsel of record for the disclosing or breaching party

shall immediately give notice of such unauthorized disclosure or breach to counsel of record for

the party who initially produced the confidential information, and also shall disclose the

circumstances of the unauthorized disclosure or breach.




                                     3
         Case 3:20-cv-00311-GCM Document 11 Filed 02/02/21 Page 3 of 5
       11.     In the event documents which are claimed to be privileged are inadvertently

produced, such documents shall be returned by the receiving parties to the producing party within

two days of any written request therefor, unless the receiving parties challenge the privileged

nature of the document(s), in which case the producing party shall make application to the Court

for return of the document(s). While such application is pending, the receiving parties shall not

use or divulge the contents of such document(s) except to the Court under seal. The inadvertent

production of any document claimed to be privileged shall not constitute a waiver of any such

privilege.

       12.     The foregoing is entirely without prejudice to the right of any party to apply to the

Court for any further Protective Order relating to confidential information; or to object to the

production of documents or information; or to apply to the Court for an order compelling

production of documents or information; or for modification of this Order.

       13.     Ultimate disposition of protected materials is subject to final order of the court upon

completion of litigation.

       SO ORDERED.



                                   Signed: February 2, 2021




                                     4
         Case 3:20-cv-00311-GCM Document 11 Filed 02/02/21 Page 4 of 5
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            CASE NO. 3:20-cv-00311-GCM

CAROLYN “QUINCY” FOIL WHITE,                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       EXHIBIT A TO PROTECTIVE ORDER
                                              )
CENTRAL PIEDMONT COMMUNITY                    )
COLLEGE,                                      )
                                              )
               Defendant.                     )

______________________________________________________________________________

       I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled Foil White v. Central Piedmont Community College,

Case No. 3:20-cv-00311 have been designated as confidential. I have been informed that any such

document or information labeled as “CONFIDENTIAL – PRODUCED PURSUANT TO

PROTECTIVE ORDER” are confidential by Order of the Court.

       Under penalty of contempt of Court, I hereby agree that I will not disclose any information

contained in such documents to any other person, and I further agree not to use any such

information for any purpose other than this litigation.

DATED: ______________________


______________________________
(Signature)


Signed in the presence of:

_______________________________
(Attorney)




                                     5
         Case 3:20-cv-00311-GCM Document 11 Filed 02/02/21 Page 5 of 5
